                       Case 6:19-cv-01071-AA                         Document 10          Filed 07/15/19      Page 1 of 2


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                           for the
                                                                     District of Oregon

                                                                             )
                                                                             )
                                                                             )
                                                                             )
                                Plaintiff(s) ·
                                                                             )
                                                                             )
                                     V.
                                                                             )        Civil Action No.   (t,: jq ~ GV _ ())Q":j.\-A/J..
                                                                             )
                                                                             )
                                                                             )
                                                                             )
                                                                             )

                                                           SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address)

 U. of D.    fJo l~ l.{,_ ~o..c-\(Y\.VA-\
 J I '-l l :£ .
             15~ p.\}€.'{\v._---t_
f_ UcTf\/V- I O te~~ (f+lj()5
           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and_address are:: "($c.,~ _ ~'fC.\'\\ ·. A\-Je,_-,!-,1... .

                                       · : c.Ji>      1tr'J'2--'-f   ik~1            ho-N-       _        -
                                             Cu ~k~.-t..        ~ /K<.pl.,\\o Ifc o..f' 0 ~ 0 { )
                                                                Z,"() ~'j..f,M-,IJ i L: ~~'-f2~ :J
        Ifyou faii to respond, judgment by default will be entered against y.ou for the relief demanded in the complaint.
 You also must file your answer or motion with the court.                                    ·




 Date:   ----'7_---'-'\5,_,·'----._ _._\9____.___ _
                       Case 6:19-cv-01071-AA                 Document 10          Filed 07/15/19            Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Feil R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
was received by me on (date)           .


           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name) ·
                                                                                                                  ----------
                                                                  ' a person of suitable age and discretion who resides there,
         ------------------
           on (date)                               ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                      ; who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




          My fees are$                             for travel and $                   for services, for a total of$          0.00


          I declare under penalty of perjury that this information is true.

Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server 's address


Additi9nal i,nformation regarding attempted service, etc:
